389 F.3d 1307
Ramiro CORNEJO-BARRETO, Petitioner-Appellant,v.W.H. SIEFERT, Warden of the Metropolitan Detention Center, Respondent-Appellee.
No. 02-56605.
United States Court of Appeals, Ninth Circuit.
Filed November 19, 2004.

Craig M. Wilke, DFPD, FPDCA-Federal Public Defender's Office, Santa Ana, CA, for Petitioner-Appellant.
Douglas N. Letter, Attorney, U.S. Department of Justice Civil Division, Appellate Staff, Washington, DC, for Respondent-Appellee.
Central District of California, Santa Ana. D.C. No. CV-01-00662-AHS.
Before SCHROEDER, Chief Judge, and WALLACE, PREGERSON, REINHARDT, KOZINSKI, RYMER, WARDLAW, PAEZ, RAWLINSON, CLIFTON, and CALLAHAN, Circuit Judges.

ORDER

1
The government has filed an unopposed motion to dismiss the case as moot. It has also filed a motion for leave to supplement its motion papers, which we grant. We grant the motion to dismiss the appeal as moot.


2
Given dismissal of the appeal, the parties' stipulated request for an order releasing Cornejo-Barreto pending determination of the motion to dismiss is moot. However, as there is no longer any basis upon which to hold Cornejo-Barreto in custody, the Attorney General and the United States Marshal shall immediately release Cornejo-Barreto.


3
We vacate the panel opinion filed August 16, 2004 and published at 379 F.3d 1075 (9th Cir.2004) as moot. We deny the government's request to vacate other published opinions in this case. The judgment of the district court entered July 10, 2002, SA CV 01-00662 AHS (C.D.Cal. July 10, 2002), is vacated as moot. We remand to the district court with instructions to dismiss the action.


4
The mandate shall issue forthwith.